ACCEPTED
                                                                                        14-15-00322-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   4/22/2015 3:56:34 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK



              No. 14-15-00322-CV
                                                                       FILED IN
                                                                14th COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                      IN THE FOURTEENTH COURT OF APPEALS        4/22/2015 3:56:34 PM
                                HOUSTON, TEXAS                  CHRISTOPHER A. PRINE
                                                                         Clerk


    Glen Beckendorff, in his Official Capacity as Waller County Judge, et al.,

                                              Appellants,
                                         v.


      City of Hempstead, Texas, Citizens against the Landfill in Hempstead,
                           and Pintail Landfill, LLC,
                                              Appellees.


         NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL


TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 6, Appellee Pintail Landfill,

LLC files this notice of appearance of additional counsel appearing on its behalf in

the above-captioned appeal.

      The additional counsel is as follows:

                   Michael S. Truesdale
                   State Bar No. 00791825
                   LAW OFFICE OF MICHAEL S. TRUESDALE, PLLC
                   801 West Avenue, Suite 201
                   Austin, TX 78701
                   512-482-8671
                   866-847-8719 (fax)
                   mike@truesdalelaw.com

                                                                                     1
      Brent W. Ryan, lead counsel for Pintail Landfill, LLC in the trial court, will

remain as lead counsel on appeal.

                                       Respectfully submitted,

                                       /s/ Michael S. Truesdale
                                       Michael S. Truesdale
                                       State Bar No. 00791825
                                       LAW OFFICE OF MICHAEL S. TRUESDALE,
                                       PLLC
                                       801 West Avenue, Suite 201
                                       Austin, TX 78701
                                       512-482-8671
                                       866-847-8719 (fax)
                                       mike@truesdalelaw.com

                                       Brent W. Ryan
                                       State Bar No. 17469475
                                       MCELROY, SULLIVAN, MILLER, WEBER &
                                       OLMSTEAD, L.L.P.
                                       P.O. Box 12127
                                       Austin, TX 78711
                                       512-327-8111
                                       512-327-6566 (fax)
                                       bryan@msmtx.com
                                       Attorneys for Appellee Pintail Landfill,
                                       LLC




                                                                                       2
                         CERTIFICATE OF SERVICE

      On April 22, 2015, the undersigned certifies that he served a copy of this
Notice of Appearance of Additional Counsel on the following, in compliance with
Texas Rules of Appellate Procedure 9, via electronic service:

V. Blaire Peña                           Carol A. Chaney
Terry L. Scarborough                     Law Office of Carol A. Chaney
Hance Scarborough, LLP                   820 13th Street
400 West 15th Street, Suite 9500         P.O. Box. 966
Austin, TX 78701                         Hempstead, TX 77445
Attorneys for Citizens Against the       Attorneys for Citizens Against       the
Landfill in Hempstead                    Landfill in Hempstead

James P. Alliosn                         Eric C. Farrar
J. Eric Magee                            Olson & Olson, LLP
Allison, Bass & Magee, LLP               Wortham Tower, Suite 600
A.O. Watson House                        2727 Allen Parkway
402 W. 12th Street                       Houston, TX 77019
Austin, TX 78701                         Attorney for the City of Hempstead
Attorneys for Waller County, Texas and
Waller County Commissioner’s Court

David A. Carp
Herzog & Carp
427 Mason Park Blvd
Katy, TX 77450
Attorney for Glenn Beckendorff, Frank
Pokluda, and Stan Kitzman

                                           /s/ Michael S. Truesdale
                                           Michael S. Truesdale




                                                                                   3